Citation Nr: 9936135	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Determination of proper initial rating for myofascial pain 
syndrome involving the neck, back and shoulders; history of 
right shoulder myositis and right torticollis, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served from December 1980 to July 1992.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
form a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In the veteran's April 1997 substantive appeal, the Board 
notes that the veteran appears to be raising claims for 
special adaptive housing grant and entitlement to Chapter 31, 
title 38, United States Code.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's myofascial pain syndrome is not manifest by 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, refractory to therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
myofascial pain syndrome involving the neck, back and 
shoulders; history of right shoulder myositis and right 
torticollis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic 
Code 5025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he quit a part-time job because of 
his shoulder and neck pain, that he had a whirlpool installed 
in his house that allows him only 30 minutes of relief from 
pain along with physical therapy, and that his pain affects 
his ability to drive a car and have sexual relations with his 
fiancée.  He has also stated that he should be evaluated at 
30 or 40 percent disabling.  The Board acknowledges his 
contentions; however, the preliminary question before the 
Board is whether the veteran has submitted a well-grounded 
claim, and if so, if the VA has adequately assisted him 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Considering the 
veteran's dissatisfaction with his original assignment of 10 
percent as well as the subsequent increase to 20 percent, 
along with the symptomatology that he has reported, the Board 
finds that the veteran's claim of entitlement to an increased 
rating for myofascial pain syndrome is well grounded.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Furthermore, the Board is satisfied that the RO has obtained 
all relevant evidence necessary for an equitable disposition 
of this appeal; thus, no further assistance to the veteran is 
necessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's myofascial pain syndrome was service connected 
in January 1997 and he is currently evaluated at 20 percent.  
Although the Rating Schedule does not provide a Diagnostic 
Code (DC) for myofascial pain syndrome, the veteran's 
disability will be rated analogous to fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) under DC 5025 
because the anatomical localization and symptomatology of the 
two are closely related.  38 C.F.R. § 4.20.  That code 
provides that a 20 percent evaluation is warranted with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation, 
the maximum allowable, is warranted for widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  38 C.F.R. 
§ 4.71a, DC 5052 (1999).  The Board observes that this 
diagnostic code appears to encompasses many of the factors 
for rating consideration as set forth in DeLuca, supra.  See 
also 38 C.F.R. § 4.14 (1999). 

In this case, the veteran complained of right shoulder and 
neck spasm, and pain at Lincoln General Hospital in June 
1996.  He was given some medication and instructed on the use 
of a heating pad.  The examiner diagnosed myositis of the 
right shoulder.

During a VA examination in August 1996, the veteran 
complained of right shoulder and neck pain.  He reported that 
at present he had very little pain and that the shoulder 
became acutely exacerbated about two days a month, six times 
a year, and he had to take sick leave at those times.  During 
episodes of pain, he indicated that he is unable to shave, 
comb his hair, or brush his teeth with the right hand, and it 
is difficult for him to dress and undress.  He was given 
Motrin, Flexeril and other medications in the past which 
helped his pain.  He also used a heating pad to his neck and 
shoulder when his symptoms were at their worst.  On physical 
examination, the range of motion of the neck was normal with 
rotation bilaterally of 45 degrees.  The flexion was 30 
degrees.  He was able to place his chin on his chest and 
hyperextension was also 30 degrees.  Lateral flexion was 40 
degrees bilaterally.  Examination of the upper extremities 
was normal.  Forward elevation was 150 degrees, abduction was 
150 degrees, adduction 30 degrees, internal rotation was 40 
degrees, and external rotation was 90 degrees bilaterally.  
These movements were made both passively and actively.  There 
was no crepitus evident in the shoulder at the time of 
examination.  The veteran had good muscle mass and strength 
bilaterally.  The examiner stated that the examination was 
normal.  He also reported that there was a history of joint 
or muscle pains in the recent past, possible myositis versus 
degenerative disease.

The veteran was seen at St. Elizabeth Community Health Center 
in July 1996 complaining of neck and shoulder discomfort.  
The examiner stated that there was tenderness in the 
sternocleidomastoid and trapezius of the right shoulder area 
extending down in the scapular area.  There was full range of 
motion of the shoulder.  The neck, however, had reduced range 
of motion.  There was no bone deformity, and X-rays of the 
spine and shoulder were negative.  The examiner diagnosed 
right torticollis.

In November 1996, the veteran was seen at Lincoln General 
Hospital complaining of back pain.  The veteran told the 
examiner that he had intermittent back pain with six episodes 
a year, lasting from days to weeks.  He denied numbness or 
loss of motor function.  On physical examination, the neck 
had no pain with palpation over the posterior cervical spine, 
but he did have some decreased range of motion.  He 
complained of some stiffness in the lower trapezius muscles.  
His back appeared to have some spasm in the area of the left 
latissimus dorsi muscle.  He was listing to the left while 
standing.  He was unable to forward flex because of the 
discomfort.  Straight leg raised at 70 percent elicited low 
back pain without radiation.  The veteran refused to have X-
rays performed, although the examiner noted that X-rays in 
July 1996 were negative.  The diagnosis was myofascial back 
pain.

During a December 1997 VA examination, the veteran reported 
that he had been approved for whirlpool-type tub to be 
installed in his house because he felt that heat applied to 
the troubled area helped to reduce his pain.  He indicated 
that episodes of his neck and shoulder pain lasted for up to 
two weeks and he had six episodes a week although he 
indicated that he missed only about two weeks of work per 
year.  The examiner stated that all of the radiographs 
studies noted from St. Elizabeth Hospital and Lincoln General 
Hospital revealed no bone abnormalities and there was no 
evidence of any treatment between May 1988 and March 1995.  
On physical examination, the range of motion of his cervical 
spine was limited with decreased range of motion of his 
cervical spine on forward flexion of 20 degrees.  Lateral 
flexion was 20 degrees and extension was 20 degrees.  He was 
tender to palpation more on the left side the trapezius area 
compared to the right side.  Both his shoulders had minimal 
loss of range of motion and good strength of external 
rotation, internal rotation, flexion and extension of the 
elbows and grip strength.  The upper extremities had normal 
deep tendon reflexes, and the veteran was able to walk 
without any noticeable gait abnormalities.  He could walk 
heel to toe without difficulty.  The examiner stated that the 
veteran did have symptoms, maybe somewhat exaggerated at 
times, and he had an atypical presentation with different 
areas being involved at different times.  The examiner agreed 
with a diagnosis of myofascial pain type syndrome, although 
he noted that the veteran had no lower extremity symptoms 
whatsoever.  The examiner stated that the veteran could work 
without any difficulty.

Outpatient treatment records from February 1997 to May 1998 
reflect that the veteran had pain in his back and shoulders.  
In June 1997, the veteran canceled physical therapy 
appointments because he could not operate an automobile 
secondary to his back pain, and he reported that the use of a 
Jacuzzi helped to lower his pain.  An examiner in July 1997 
indicated that his pain was secondary not only to an old 
injury, but also to the stress of his work.  In May 1998, the 
veteran was assessed with shoulder pain and he was told to 
continue on his medication.

After weighing the competence medical evidence of record, the 
Board concludes that an evaluation in excess of 20 percent is 
not warranted.  A higher evaluation would be warranted if the 
veteran's symptoms were constant, or nearly so.  However, the 
veteran himself reported in November 1996 that he has 
intermittent back pain with six episodes a year.  The 
regulations provide that episodic periods of symptomatology 
most closely approximate a 20 percent evaluation, rather than 
40 percent.  Moreover, the record demonstrates that the 
veteran's symptoms are refractory to therapy.  The veteran 
reported in a September 1998 statement that his Jacuzzi and 
physical therapy provide him with relief for 30 minutes.  The 
record does not reflect that the veteran sought treatment at 
all for his disability between May 1988 and March 1995, which 
indicates that his symptomatology was not constant, or nearly 
so, during that time frame.  The VA examiner in December 1997 
specifically stated that the veteran had no symptoms 
whatsoever in his lower extremities, and the applicable 
regulation provides that widespread pain means pain both 
above and below the waist.  The examiner in December 1997 
also indicated that the veteran could work without any 
difficulty.  As stated above, the Rating Schedule considers 
the effect that a disability has on an individual's ability 
to perform the daily chores of life, including employment.  
Considering these factors, the Board finds that the veteran's 
symptomatology is not constant, or nearly so, and is not 
refractory to therapy; thus, a rating in excess of 20 percent 
is not warranted under DC 5025.

In the Board's judgment, the veteran's myofascial pain 
syndrome most closely approximates a 20 percent evaluation 
throughout the appeal period under the rating schedule.  
Fenderson, 12 Vet. App. at 126.  The record does not present 
an approximate balance of positive and negative evidence with 
respect to an evaluation in excess of 20 percent as to permit 
application of the benefit-of-the-doubt rule.  38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
myofascial pain syndrome involving the neck, back and 
shoulders; history of right shoulder myositis and right 
torticollis is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


